—Judgment, Supreme Court, Nassau County (Harold Collins, J.H.O.), entered on or about October 24, 1991, in favor of plaintiffs and against defendant Robert in the amount of $2500, with interest, unanimously affirmed, with costs.
Upon review of the record, including, in particular, the correspondence between plaintiff Cahill and defendant Robert, both attorneys, and mindful that the Judicial Hearing Officer’s determination rests in large measure on the witnesses’ credibility, it was not against the weight of the evidence to find that Robert, acting on defendant Kiey’s behalf, agreed with Cahill, acting on plaintiff Misnick’s behalf, to hold Misnick’s quitclaim deed to the subject property in escrow pending Kiey’s payment to Misnick of $2500. We also agree with the Judicial Hearing officer that Cahill was a party to the escrow agreement and has standing to enforce it. Concur— Sullivan, J. P., Wallach, Ross, Asch and Tom, JJ.